Exhibit 10.29

February 16, 2007

Mr. D. Gordon Strickland

Chairman

Medical Resources, Inc.

11330 Lakefield Drive

Building #2, Suite 200

Duluth, GA 30097

Dear Gordon,

On behalf of Ampex Corporation (the “Company”), it gives me great pleasure to
inform you that our Board of Directors (the “Board”) has approved this offer to
you to join Ampex as Chief Executive Officer, on the following terms:

1. Positions: You will be elected as a Director, President and Chief Executive
Officer of the Company, reporting to the Board. You will have such duties,
responsibilities and authorities of an executive and administrative character as
the Board shall from time to time assign to you. You will devote your best
efforts and abilities to the performance of your duties and the advancement of
the interests of the Company.

2. Effective Date: Your employment will begin on February 16, 2007.

3. Base Salary: You will be paid a base salary for your services at an annual
rate of $325,000, less taxes and other withholdings, which shall be paid
bi-weekly in accordance with the Company’s regular payroll practices. Your
salary will be reviewed annually, and adjusted in the discretion of the
Compensation Committee of the Board.

4. Bonus Opportunity: You will be eligible to earn incentive compensation in the
form of a cash bonus payable annually, in January of each year, commencing in
January 2008, based upon the attainment of specific goals and objectives
established by the Compensation Committee after discussions with you. Your
target bonus amount for 2007 will be up to $300,000, with 50% of such amount to
be guaranteed. Except as stated in the preceding sentence, the amount of your
bonus will be determined solely in



--------------------------------------------------------------------------------

Mr. D. Gordon Strickland

February 16, 2007

Page 2

the discretion of the Compensation Committee, and no portion of the
discretionary bonus shall be deemed vested, earned or accrued prior to the grant
thereof.

5. Stock Options: You will be entitled to a grant of 25,000 non-qualified stock
options under the Company’s Stock Incentive Plan. The options will be priced at
the first meeting of the Compensation Committee after your hire date and will
expire unless exercised on the third anniversary of the grant date. Upon
receiving this grant, you will enter into an option agreement in the Company’s
standard form which specifies the exercise price, vesting schedule, expiration
date and other terms of the option grant in accordance with the Stock Incentive
Plan.

6. Benefit Plans: You may be eligible to participate in certain employee health
and other benefit plans to the extent that you are not covered by your current
employer and wish to participate. Additional information is available from the
Company’s Human Resources Department.

7. Severance: You will be entitled to Salary Continuation (as defined below) in
the event you are involuntarily terminated by the Company other than for Cause
(as defined below) as follows: (i) if you are terminated during the year ending
December 31, 2007, for 12 months following the date of termination, and (ii) if
you are terminated in any subsequent year, for the six months following the date
of termination. “Salary Continuation” shall mean continuation of your bi-weekly
salary payments at the annual base salary rate in effect at the date of
termination, subject to taxes and other withholdings. “Cause” shall mean your
conviction of a crime (other than traffic violations and similar minor offenses)
or the breach of any of the terms of this agreement or of any of your other
duties or obligations to the Company which, in the reasonable judgment of the
Board, has had or is reasonably likely to have, a material adverse effect on the
business, affairs or reputation of the Company. Except as may be expressly
required by law, it is understood that your employment is at will, and you shall
not be entitled to any other compensation (including incentive compensation) or
benefits in the event of the termination of your employment, with or without
Cause.

8. Employment Verification: Pursuant to federal law, this offer of employment is
conditioned on your ability to provide satisfactory proof of your eligibility to
work in the United States within three days of your first day of employment.

9. Indemnification and Other Agreements: The Company will enter into an
Indemnification Agreement with you in the Company’s standard form for members of
its Board. In addition you will execute the Company’s standard form
Non-Disclosure Agreement and any other agreements or instruments normally
executed by senior executives upon commencement of employment with the Company.

10. Expenses: The Company will reimburse you for reasonable expenses related to
its business actually incurred and paid by you in the performance of your duties
in



--------------------------------------------------------------------------------

Mr. D. Gordon Strickland

February 16, 2007

Page 3

accordance with the Company’s policies and your presentation of supporting
documentation required by the Company. Any air travel coast to coast or overseas
for business purposes will be business or first class, but other domestic air
travel shall be coach or economy.

11. Other Directorships: The Board has approved your continuing to serve as a
Director or advisor of Hancock Capital Management, Medical Resources, Inc. and
Outlook Group so long as such activities do not conflict with the adequate
performance of your duties and responsibilities to the Company. Any additional
directorships or advisory activities you wish to accept shall be discussed in
advance with the Board.

12. Miscellaneous: This letter sets forth the entire agreement of the parties
regarding the subject matter hereof, and may not be altered, amended or waived
in whole or in part except by written instrument signed by both parties. This
letter shall be governed by the laws of the State of Delaware (without giving
effect to conflict of laws rules thereof). This letter may be signed in multiple
counterparts, each of which shall be deemed an original. Any executed
counterpart returned by facsimile shall be deemed an original executed
counterpart.

If you agree to the forgoing, please sign this letter in the space provided
below and return the original executed copy.

AMPEX CORPORATION

 

By:  

/s/ Joel D. Talcott

      Joel D. Talcott       Vice President and Secretary           Accepted and
Agreed to:      

/s/ D. Gordon Strickland

      D. Gordon Strickland